Decision for defendant rendered July 6, 1964.
This is a suit to set aside defendant's Opinion and Order No. VL 63-83, which sustained the Lane County Assessor's valuation of plaintiff's residence real property in Eugene, Oregon.
For the 1962-63 tax year, the assessor valued plaintiff's property at $19,740, which sum includes $2,500 for the land. Plaintiff claims that his property is worth no more than $18,000.
Defendant offered a number of comparable property sales as the basis for its valuation. Plaintiff offered two sales of adjacent property, plus the opinion evidence of the builder who built an addition to plaintiff's home in 1961. There were substantial differences between plaintiff's property and plaintiff's *Page 14 
supposed comparables. Though his expert witness showed some expertise, it was not that kind of expertise required to support an appraisal opinion.
1. The parties' valuations are less than 10 per cent apart. While such small variation does not necessarily support defendant's order conclusively, a differential of this amount is a reasonable difference of opinion among experts and normally will validate, rather than overturn, defendant's finding. The presumption of assessment validity also aids defendant's determination. Plaintiff has the burden of proving his case by a preponderance of the evidence in the face of this evidentiary presumption. Strawn v. Commission, 1 OTR 98 (1962).
From all the evidence adduced, plaintiff has failed to carry his burden of proof.
Defendant shall prepare a decree in accordance with this decision, affirming defendant's opinion and order and allowing defendant its costs and disbursements herein. *Page 15